NO. 07-07-0303-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 2, 2007
                          ______________________________

          GARY ZARS DBA GARY’S POOL AND PATIO STORE, APPELLANT

                                             V.

                  JEREMY AND BRANDI BROWNLOW, APPELLEES
                      _________________________________

               FROM THE COUNTY COURT AT LAW OF HAYS COUNTY;

               NO. 8877-C; HONORABLE HOWARD S. WARNER, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                         ON NOTICE OF FILING BANKRUPTCY


        On September 27, 2007, appellant Gary Zars filed a Notice of Filing Bankruptcy in

this appeal.   A copy of his Notice of Bankruptcy Case Filing in the United States

Bankruptcy Court for the Western Division of Texas was attached to the notice, indicating

that the bankruptcy case was filed with the bankruptcy court on or about September 18,

2007.


        Pursuant to Texas Rule of Appellate Procedure 8, this appeal is suspended until

further order of this court. The parties are directed to advise the clerk of this court of any
change in the status of appellant Gary Zars’ bankruptcy proceeding which would affect the

status of this appeal, including but not limited to the filing of a Motion to Reinstate. Tex. R.

App. P. 8.3.


       It is so ordered.


                                                   Per Curiam




                                               2